 

 

a) ua

oOo © ~I Nn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-01183-AWI-BAM Document 13 Filed 10/27/20 Page 1 of 4

Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 1 of 4

David D. Cardone, Esq. (SBN 254954)

Christine Y. Dixon, Esq. (SBN 297496) |
DUNN DESANTIS WALT & KENDRICK, LLP
750 B Street, Suite 2620 |

  

San Diego, CA 92101 ;

Poem se ee
acsimile: - !

DCardone@ddwklaw.com | EASTERN DISTHIGTOR CA ROU NIA

CDixon@ddwklaw.com | ay aA

 

J |.
Attorneys for Plaintiff ROBERT MISKA, individually
and on behalf of all other Aggrieved Employees

Karimah J. Lamar, Esq. (SBN 246862)
Littler Mendelson P.C. |

501 West Broadway, Suite 900 !
San Diego, CA 92101
Telephone: (619) 232-0441 |
Facsimile: (619) 232-4302 |
KLamar@littler.com

Attorneys for Defendants SMITH SECKMAN REID,
INC. and CONAGRA BRANDS, INC.

Joseph R. Lordan, Esq. (SBN 265610)
Benjamin Hase, Esq. & N 314288)
Lewis Brisbois !
1700 Lincoln Street, Suite 4000 |
Denver, CO 90203
Telephone: G08) 861-7760

Facsimile: ¢ 03) 861-7767 |
Joseph.Lordan@lewisbrisbois.com |
Benjamin.Hase@lewisbrisbois.com

|
Attorneys for Defendant ENGINEERING
AUTOMATION & DESIGN, INC., dba EAD
MANAGEMENT SERVICES, INC. |

|
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

ROBERT MISKA, individually and CASE NO. 1:20-cv-01183-AWI-BAM
on behalf of all other Aggrieved .
Employees,
. STIPULATION AND ORDER TO
Plaintiff ELECT REFERRAL OF THE
|) ACTION TO VOLUNTARY

VS. | DISPUTE RESOLUTION

| PROGRAM (VDRP) PURSUANT
ENGINEERING AUTOMATION & | TO LOCAL RULE 271
DESIGN, INC. dba EAD !
MANAGEMENT SERVICES, INC., |
a Nebraska corporation, SMITH
SECKMAN REID, INC., a Tennessee

|

 

| 1

 

| STIPULATION AND ORDER
| 1:20-CV-01183-AWI-BAM

 
 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

0 Oo SI DH NW BP W WV

~]

Case 1:20-cv-01183-AWI-BAM Document ls Filed 10/27/20 Page 2 of 4

Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 2 of 4
|

|

corporation, CONAGRA BRANDS,
INC., a Delaware corporation, and
DOES 1 to 50,

Defendants. |

 

Pursuant to Local Rule 271, Plaintiff ROBERT MISKA and Defendants
ENGINEERING AUTOMATION & DESIGN, INC. dba EAD MANAGEMENT
SERVICES, INC., SMITH SECKMAN REID, INC., and CONAGRA BRANDS,
INC. (collectively referred to as the “Parties”) hereby agree to submit the above-
entitled action to the Voluntary Dispute Resolution Program (“VDRP”).

In accordance with Local Rule 271(i)(2), the Parties hereby stipulate to the
following:

1. This action was initially filed in ‘Stanislaus County Superior Court on
July 14, 2020.

2. This action was removed to the above-referenced federal District Court
on or about August 21, 2020.

3. The Parties were ordered) to appear for a Mandatory Scheduling
Conference on December 8, 2020, at 8:30 a.m.

4. The Parties agree that this lawsuit could benefit from the VDRP process
and the VDRP session will be completed within 120 days after the Order of the
Magistrate Judge is entered with respect to this Stipulation;

5. The Parties agree that the Neutral must file a confirmation of the
completion of the VDRP process within fourteen (14) days after the date the VDRP
session concluded; |

6. The Parties agree that the Parties’ Joint VDRP Completion Report must
be filed within 30 days after the date the VDRP session concluded;

7. The Parties agree that the thendatory Scheduling Conference should be

continued to 30 days after the Neutral fles the confirmation of the completion of the

 

 

 

STIPULATION AND ORDER
1:20-CV-01183-A WI-BAM

 
 

 

oO Oo NN NHN AO Ff

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-01183-AWI-BAM Document 13 Filed 10/27/20 Page 3 of 4

Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 3 of 4

VDRP process in order to attempt resolution of this matter prior to the scheduling of

any court conference dates;

 

8. The Parties agree that, prior fp the VDRP session, they will exchange
the following limited written discovery, the scope of which they will agree upon prior
to the exchange: All other discovery and motion practice shall be stayed until the
VDRP session is concluded; and

9. Accordingly, the Parties respectfully request that the Court refer this
action to the VRDP.

SO STIPULATED.
|
Dated: October 16, 2020 DUNN DESANTIS WALT & KENDRICK, LLP

By: /s/ Christine Y. Dixon

David D. Cardone
Ck ristine Y. Dixon
Attorneys for Plaintiff
ROBERT MISKA

Dated: October 16, 2020 LITTLER MENDELSON P.C.

By: /s/ Karimah J. Lamar (as authorized on
October 16, 2020)
rimah J. Lamar
Attorneys for Defendants

SMITE SECKMAN REID, INC. AND
CONAGRA BRANDS, INC.

Dated: October 12, 2020 LEWIS BRISBOIS

 

By: /s/ Benjamin Hase (as authorized on
October 12, 2020)
Joseph R. Lordan
Benjamin Hase
Attorneys for Defendant
ENGINEERING AUTOMATION &

DESIGN, INC., dba EAD
AGEMENT SERVICES, INC.

//1
[fl

STIPULATION AND ORDER
1:20-CV-01183-A WI-BAM

 
 

 

> WW

Oo eo SN NH NN

10
i
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

I

Case 1:20-cv-01183-AWI-BAM Document 18 Filed 10/27/20 Page 4 of 4
Case 1:20-cv-01183-AWI-BAM Document 12 Filed 10/21/20 Page 4 of 4

|

ORDER
Pursuant to the parties’ stipulation and cca Rule 271, the parties appearing in this action
have agreed to have the matter referred to the Court’s Voluntary Dispute Resolution Program before
beginning discovery. Therefore, IT IS HEREBY ORDERED:
1. The matter is referred to the Voluntary Dispute Resolution Program;
2. All case dates are VACATED and a scheduling conference will be set if it becomes
necessary; and

3. The parties shall notify the Court within thirty (30) days of completing the Voluntary

Dispute Resolution Program.

IT IS SO ORDERED.

Dated: _ October 20, 2020 /s! Barbara A. McAuliffe
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

STIPULATION AND ORDER
1:20-CV-01183-A WI-BAM
